Citation Nr: 1235169	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from July 16, 2001, and an initial evaluation in excess of 70 percent from October 6, 2003, for posttraumatic stress disorder (PTSD) with secondary alcohol and cocaine dependence. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to February 5, 2007.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to March 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2008 and October 2009 rating decisions of the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

The Veteran has raised a claim of entitlement to an increased rating for diabetes mellitus.  See April 2012 statement from the Veteran.  This matter is referred to the originating agency for appropriate action. 

In January 2007, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans (DAV) as his representative.  In a July 2012 statement, the Veteran revoked DAV's representation.  The Veteran has not named another representative; as such, he is recognized as proceeding pro se in this appeal.


FINDINGS OF FACT

1.  For the period from July 16, 2001, to October 5, 2003, the evidence demonstrates that the Veteran's PTSD with secondary alcohol and cocaine dependence was manifested by symptoms including occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety and chronic sleep impairment.  Symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships, were not shown.  

2.  For the period beginning October 6, 2003, the Veteran's PTSD with secondary alcohol and cocaine dependence has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name have not been shown.

3.  The competent (medical) evidence of record does not show that the Veteran was unemployable due to service-connected disabilities until February 5, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent from July 16, 2001, and an initial evaluation in excess of 70 percent from October 6, 2003, for PTSD with secondary alcohol and cocaine dependence are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  An effective date for the award of TDIU prior to February 5, 2007, is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.15, 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in January 2005, October 2005, March 2006 and September 2009, prior to the initial adjudication of the PTSD claim (June 2008) and TDIU claim (October 2009).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  ((In September 2009, the Veteran provided VA with a release for private treatment records, In a July 2010 letter, the Veteran was informed that the release had expired after 180 days and before the RO was able to request the records.  He was asked to provide another signed release for these records; however, he failed to respond to this letter.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  The Board is also unaware of any such evidence.  

In sum, the Board has determined that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims. 

II.  Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran submitted his original claim for service connection for PTSD in July 2001.

In statements received in October 2001, the Veteran and his friend L.W. stated that the Veteran's back disability caused him to lose several jobs.

VA and private outpatient treatment records dated from 2001 to 2003 note the Veteran's complaints of anxiety, depression, fatigue and insomnia associated with various causes including treatment for hepatitis C.  No diagnosis of PTSD was noted.

An October 2003 treatment record from Dr. H notes that he examined the Veteran in September 2003.  The Veteran complained of nightmares, sleepwalking, panic attacks, flashbacks, sleep impairment, recent memory loss, depression affecting daily activities and normal functioning, hearing his name called and seeing shadows in the corner of his eye, hypervigilance, social impairment and moderate impairment in occupational relationships.  Diagnoses included PTSD.  

A May 2005 VA outpatient treatment records notes that the Veteran was seen for various complaints including depression and PTSD.  He reported weekly cocaine use.  He indicated a willingness to be referred to the VA mental health clinic.

At a VA PTSD examination in February 2007, the Veteran reported that he last worked in 2001, playing piano and singing and also working part time as a stock clerk in a convenience store.  The Veteran reported that he had worked about 50 different jobs during his lifetime.  He reported problems with people on the job as far as conflicts with employees and sometimes with the bosses.  He indicated that he had a lot of friends from Vietnam.  When they would run into each other, they would talk about other things.  He was married to his second wife and had a good relationship with his two children.  On examination, the examiner noted the Veteran's reports of trouble keeping thoughts focused.  The examiner described fair grooming, but stated that he did not have the ability to maintain minimum personal hygiene.  The Veteran reported bathing only once a week.  Memory was somewhat impaired, with problems paying attention and forgetting to take medication.  The Veteran denied homicidal or suicidal thoughts.  He had no history of violence.  The examiner stated that, since the last examination, there were changes in the functional status and quality of life involving performance in employment and routine responsibilities of self-care.  The diagnoses included mood disorder, cocaine dependence and alcohol dependence.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Global Assessment of Functioning Score was 50.  The examiner noted that since the Veteran's last examination, there were changes in the functional status and quality of life involving performance in employment and routine responsibilities of self-care.

In a March 2007 statement the Veteran's wife stated that he constantly woke up because of nightmares.  

Treatment records from Dr. J dated in 2007 note the Veteran's ongoing treatment for psychiatric complaints, including PTSD.  The records note the Veteran's ongoing drug and alcohol abuse and complaints of depression, sleep, memory and concentration problems, but do not show evidence of frank hallucinations or delusions, bizarre behavior, the total loss of memory, or total disorientation.  GAF score in March 2007 was 35.  

A May 2008 VA examination report notes that the Veteran was alert, oriented and dressed appropriately.  His mood was depressed.  He reported nightmares, alcohol abuse, intrusive memories, irritability, hypervigilance and hyperarousal.  He stated that he was forgetful but had no apparent problems with short and long term memory.  The Veteran stated that he bathed three times per week.  He reported that he isolated himself, even within his own home, from other people.  He denied suicidal ideation, homicidal ideation, hallucinations and delusions.  He described marital strife and estrangement from family and friends.  Speech was essentially normal.  He last worked in 2001.  Diagnosis was PTSD with secondary alcohol and cocaine dependence related to combat duties in Vietnam. GAF score was 28.

Service connection for PTSD with secondary alcohol and cocaine dependence was granted in the June 2008 rating decision on appeal.  A 30 percent rating was assigned, effective July 16, 2001, and a 70 percent rating was assigned, effective October 6, 2003. 

In a September 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his highest level of education was two years of college.  He stated that he last worked full time in 2001 as a musician in a band.  He was no longer able to work because of "bad nerves."

In September 2008 the Veteran also filed what he characterized as an "Increased Rating for PTSD (including IU)," and stated that it was an "In the Alternative Notice of Disagreement," arguing that he was either entitled to the 70 percent rating and TDIU, or to a 100 percent rating. 

An October 2009 rating decision awarded the Veteran a TDIU rating, effective February 5, 2007.

III.  PTSD

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Global Assessment of Functioning (GAF) Scale 

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

100 - 91  Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities.  No symptoms. 

90 - 81  Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

80 - 71  If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

70 - 61  Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. 

60 - 51  Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

50 - 41  Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31  Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

21 - 30  Behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g, stays in bed all day; no job, home, or friends).

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis 

July 16, 2001, to October 5, 2003

For the period from July 16, 2001, to October 5, 2003, the Veteran's PTSD has been rated 30 percent disabling.  The evidence for this period shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment.  The Veteran was living with his wife during this period.  He was working until some point in 2001.  He had not yet been diagnosed with PTSD.  At no time were symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory ; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships, shown, as is required for a 50 percent rating.  

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 30 percent for his service-connected psychiatric disability from July 16, 2001, to October 5, 2003, must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent schedular rating.  See Fenderson, supra. 

From October 6, 2003 

For the period beginning October 6, 2003, the Veteran's PTSD has been rated 70 percent.  The evidence for this period shows that the Veteran has not been working and isolates himself socially.  His depression has been near constant and he has neglected his personal appearance and hygiene.

The Board has considered whether the next higher (100 percent) rating might be warranted for the period.  As noted above, for the period at issue, the Veteran has been alert and oriented, and he denied hallucinations and delusions.  His grooming has been described as fair, he has dressed appropriately and he has remembered to bathe at least occasionally.  Although some concentration problems and forgetfulness (regarding medication) is noted in the record, there has been no evidence of total loss of memory.  The Veteran has not been a real danger to himself or others and has been functionally cogent.  He has maintained at least some social contact with his wife.  There has been no evidence of bizarre behavior, or total disorientation.  There is accordingly no reasonable basis on which the Board can find him to be totally disabled due to his PTSD for this period.  (As noted above, he has already been granted a TDIU for part of this period.)

GAF scores ranging from 28 to 50 were listed on examination reports and treatment records dated during the period at issue.  However, the medical evidence of record does not reflect that the Veteran exhibited any of the symptoms identified in the DSM-IV as considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g, stays in bed all day; no job, home, or friends) (GAF scores ranging from 21 to 30) for the period at issue.  Moreover, he had no suicidal ideation, severe obsessional rituals, frequent shoplifting, or impairment in reality testing or communication, or familial neglect.  Scores ranging from 41 to 50 reflect serious symptoms and functional impairment, are generally consistent with the objective findings and a 70 percent rating. 

Extra-schedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.

III.  TDIU 

A.  Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese, supra.  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase (to include TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earlier date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany, supra, citing Gilbert, 1 Vet. App. at 54.

B.  Analysis 

The Veteran contends that his award of TDIU should be made effective from October 2003, the date he argues his treating physician said he was unable to work because of his PTSD.  See October 2009 Notice of Disagreement.

As noted above, the Veteran's claim for TDIU was received in September 2008.  As the claim for TDIU is a claim for increase, the scope of review encompasses a one year period prior to the date of claim.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  However, as the earliest TDIU could be awarded on this basis would be September 2007, an effective date based on the September 2008 filing of a TDIU claim would be of no benefit to the Veteran. 

As is noted above, with the exception identified, the date of award of increased compensation may not be earlier than the date of claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  It is not shown that any period of time prior to February 5, 2007, was encompassed by (i.e., because it was one year prior to) or required consideration based on, a pending unadjudicated claim by the Veteran for TDIU.  Consequently, there is no legal basis an award of the benefit he seeks. 

The Board also acknowledges Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), wherein the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

As noted above, the Veteran submitted his original claim for service connection for PTSD in July 2001, and thereafter pursued a claim for a higher rating.  Service connection is also in effect for diabetes mellitus, type 2, with erective dysfunction and skin infections, rated as 20 percent disabling; and pseudofolliculitis barbae, rated as noncompensible.  Significantly, the Veteran has not argued nor is there evidence supporting a conclusion that these other service-connected disabilities, even in conjunction with his PTSD, have had an impact on his employability.   He has maintained that he is unemployable due to service-connected PTSD.  See September 2008 claim for TDIU.  However, the medical evidence of record does not show unemployability due to PTSD with secondary alcohol and cocaine dependence prior to the February 5, 2007 VA examination report (as noted above).  In this regard, the Veteran has argued that the statement from Dr. H shows that he was unemployable since at least October 2003.  See October 2009 Notice of Disagreement.  However, the Board finds that the October 2003 statement from Dr. H did not find the Veteran to be unemployable; Dr. H noted only moderate impairment in the Veteran's occupational relationships.  The Board also notes that prior to February 5, 2007, the Veteran had maintained that he lost jobs due to nonservice-connected back disability.  See statements received in October 2001.  Again, the earliest evidence of unemployability due to service-connected PTSD with secondary alcohol and cocaine dependence is February 5, 2007.  Therefore, even under Rice, the Veteran is not entitled to an effective date earlier than February 5, 2007 for TDIU.

The governing law and regulations are very specific, and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  Based on facts shown, there is no legal basis for the assignment of an effective date prior to February 5, 2007, for a grant of TDIU.  The law is dispositive in this matter; therefore, the benefit of the doubt doctrine does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent from July 16, 2001, and an initial evaluation in excess of 70 percent from October 6, 2003, for PTSD with secondary alcohol and cocaine dependence is denied.

Entitlement to a TDIU prior to February 5, 2007, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


